Citation Nr: 0803248	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  02-10 696A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
heart disability, and if so, whether the claim may be 
granted.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
dental disability for outpatient dental treatment, to include 
as secondary to service-connected residuals of fractures of 
the left mandible and left maxilla, and if so, whether the 
claim may be granted.  

3.  Entitlement to an increased rating for a mood disorder 
due to head trauma, currently rated as 30 percent disabling.  

4.  Entitlement to an increased rating for facial scars, 
currently rated as 30 percent disabling.  

5.  Entitlement to an increased rating for a tracheotomy 
scar, currently rated as 10 percent disabling.  

6.  Entitlement to an increased rating for residuals of a 
fractured nose with deviated septum, currently rated as 10 
percent disabling.  

7.  Entitlement to an increased rating for cystoid macular 
edema of the right eye, currently rated as 10 percent 
disabling.  

8.  Entitlement to special monthly compensation at the 
housebound rate. 

9.  Entitlement to special monthly compensation based on the 
need for aid and attendance of another person.  

10.  Entitlement to an effective date earlier than 
August 31, 2000, for the award of a total disability rating 
based on individual unemployability due to service connected 
disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from October 1958 to 
November 1960.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Phoenix, Arizona.  

In a June 2003 decision, the Board denied increased ratings 
for a mood disorder due to head trauma, facial scars, a 
tracheotomy scar, residuals of a nose fracture with deviated 
septum, and cystoid macular edema of the right eye.  At that 
time, the Board remanded issues pertaining to increased 
ratings for a ventral hernia and for residuals of fracture of 
the left mandible and left maxilla and also remanded the 
claim of entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.  

The veteran appealed the Board's June 2003 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In an order dated in February 2004, the Court vacated and 
remanded that part of the Board's decision that denied 
increased ratings for a mood disorder, facial scars, the 
tracheotomy scar, residuals of a nose fracture, and cystoid 
macular edema o the right eye.  

In a March 2004 rating decision, the RO addressed the issues 
remanded by the Board in June 2003 and granted an increased 
rating for the veteran's hernia to 40 percent, granted an 
increased rating for residuals of fracture of the left 
mandible and maxilla to 10 percent, and granted TDIU, 
effective August 31, 2000.  The veteran's attorney responded 
saying the issues remanded by the Board had been resolved, 
but he indicated disagreement with the August 31, 2000, 
effective date for the award of TDIU.  

In November 2004, the Board remanded the issues of 
entitlement to increased ratings for a mood disorder due to 
head trauma, facial scars, the tracheotomy scar, fractured 
nose with deviated septum, and cystoid macular edema for 
compliance with due process requirements.  At the same time, 
the Board remanded the issue of entitlement to an effective 
date earlier than August 31, 2000, for the TDIU award for 
issuance of a statement of the case.  

While the case was in remand status, the RO denied claims of 
service connection for a heart disability and a dental 
condition as well as clams for special monthly compensation 
based on housebound status or the need for aid and attendance 
of another person.  The veteran disagreed with those 
decisions and perfected his appeal as to those claims, and 
those claims are properly before the Board.  

In August 2003, when the veteran's attorney raised the claim 
of entitlement to service connection for dental disability, 
which is currently before the Board, he also indicated that 
the veteran is seeking reimbursement for private dental 
treatment based on injury to his face and jaw while in 
service.  This issue has not been addressed by the agency of 
original jurisdiction, and the Board refers it to the RO for 
any appropriate action.  

The issues of service connection for a heart disability and 
service connection for dental disability are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In a decision dated in August 1994, the Board denied 
service connection for heart disease on the basis that there 
was no evidence of record to indicate any direct relationship 
between the claimed disability and service.  

2.  Evidence added to the record since the August 1994 Board 
decision includes medical records dated in 2006 showing 
treatment for congestive heart failure with exacerbation of 
chronic obstructive pulmonary disease with (now service-
connected) obstructive sleep apnea; this evidence is new and 
raises a reasonable possibility of substantiating service 
connection for a heart disability on a secondary basis as now 
claimed.  

3.  In an unappealed rating decision dated in January 1966, 
the RO denied entitlement to outpatient dental treatment on 
the basis that the veteran's initial claim was untimely and 
there was no evidence of combat wounds, service trauma, or 
prisoner of war status; in an unappealed rating decision 
dated in July 1992, the RO denied entitlement to outpatient 
dental treatment on the basis that service medical records 
were negative for dental trauma; in a rating decision dated 
in March 1996, the RO continued the denial of entitlement to 
outpatient dental treatment on the basis that in-service 
fracture of the left mandible/maxilla involved no tooth loss 
or damage and there was no showing combat wounds, dental 
trauma, or prisoner of war status in service.  

4.  In August 2003, the veteran filed a claim for entitlement 
to VA outpatient dental treatment and submitted evidence 
pertaining to private dental treatment from November 1996 to 
January 1997 that was not previously of record; as this 
evidence shows treatment for a mandibular disability and 
residuals of fracture of the left mandible/maxilla are 
service-connected, this evidence raises a reasonable 
possibility of substantiating the claim of entitlement to VA 
outpatient dental treatment.  

5.  The veteran's mood disorder due to head trauma is 
manifested primarily by moderate depression and irritability; 
although there are disturbances of motivation and mood, they 
are not of such severity as to result in difficulty in 
establishing and maintaining effective work and social 
relationships.  

6.  The veteran's facial scars do not result in exceptionally 
repugnant deformity or disfigurement, and there is no 
indication of visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or paired sets 
of features.  

7.  The veteran's tracheotomy scar is located in a non-
exposed area below the neck; although it is at times painful, 
it is nontender, non-ulcerated, and does not produce 
functional limitation.  

8.  The veteran's residuals of fracture of his nose include 
deviation of the nasal septum with less than total 
obstruction of either side of the nasal passage; there is no 
evidence of discharge, edema, or inflammation.  

9.  Prior to September 19, 2005, the veteran's cystoid 
macular edema of the right eye was manifested primarily by 
central visual acuity impairment with best corrected visual 
acuity in the in the right eye of 20/80, and the best-
corrected visual acuity in the left eye no worse than 20/40.  

10.  There is medical evidence that as of September 19, 2005, 
the best corrected visual acuity in the veteran's right eye 
was 20/150+2, but no worse; and as of that date the visual 
acuity in the left eye was 20/60-2.  There is no medical 
evidence of an increase in severity of the veteran's cystoid 
macular edema of the right eye since September 19, 2005.  

11.  Neither cystoid macular edema of the right eye (for 
which compensation benefits have been awarded under 
38 U.S.C.A. § 1151) nor any of the veteran's service-
connected disabilities is rated as 100 percent disabling.  

12.  The medical and other evidence of record does not reveal 
that the veteran's service-connected disabilities or his 
cystoid macular edema of the right eye (for which 
compensation benefits have been awarded under 38 U.S.C.A. 
§ 1151) have rendered him permanently bedridden or so 
helpless that he is unable to perform self-care tasks or 
protect himself from the hazards incident to his daily 
environment without care or assistance of another person on a 
regular basis.

13.  The evidence does not demonstrate that in the year prior 
to August 30, 2000, the date of receipt of the veteran's 
claim for TDIU, that the veteran's service-connected 
disabilities and his cystoid macular edema of the right eye 
(for which compensation benefits have been awarded under 
38 U.S.C.A. § 1151) rendered him unable to secure or follow a 
substantially gainful occupation consistent with his 
education and occupational background. 


CONCLUSIONS OF LAW

1.  The August 1994 Board decision that denied service 
connection for heart disease is final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 20.100 (2007).  

2.  Evidence received since the August 1994 Board decision is 
new and material, and the claim of service connection for a 
heart disability is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2007).  

3.  The January 1966, July 1992 and March 1996 RO decisions 
that denied entitlement to VA outpatient dental treatment are 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302(a) 
(2007).  

4.  Evidence received since the March 1996 decision is new 
and material, and the claim of service connection for VA 
outpatient dental treatment is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2007).  

5.  The criteria for an increased rating for a mood disorder 
due to head trauma, with mixed features, currently rated as 
30 percent disabling, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9435 (2007).  

6.  The criteria for an increased rating for facial scars, 
currently rated as 30 percent disabling, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7800 (2007).  

7.  The criteria for an increased rating for a tracheotomy 
scar, currently rated as 10 percent disabling, have not been 
met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2007).  

8.  The criteria for an increased rating for residuals of a 
nose fracture, with a deviated septum, currently rated as 
10 percent disabling, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 
6502 (2007).  

9.  The criteria for a rating in excess of 10 percent for 
cystoid macular edema of the right eye were not met prior to 
September 19, 2005.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.27, 4.84a, Diagnostic Code 6011-6079 (2007).  

10.  The criteria for a 20 percent rating, but no more, were 
met on September 19, 2005.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.27, 4.84a, Diagnostic Code 6011-6077 
(2007).  

11.  The requirements for special monthly compensation based 
on the need for regular aid and attendance, or on the account 
of housebound status are not met.  38 U.S.C.A. § 1114 (West 
2002); 38 C.F.R. §§ 3.350, 3.352 (2007) 

12.  The requirements for an effective date prior to 
August 31, 2000, for the assignment of a TDIU have not been 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(o) 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA duty to notify and assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2007).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim-veteran status; existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The veteran filed his claim for TDIU in August 2000.  In a 
letter dated in June 2003, the RO notified the veteran of the 
passage of the VCAA and explained that to establish that 
benefit he should submit or identify evidence related to his 
individual unemployability.  The RO outlined what evidence he 
should submit and what evidence VA would obtain.  In a rating 
decision dated in March 2004, the RO awarded TDIU with an 
effective date of August 2000.  The veteran disagreed with 
the effective date, and in a letter dated in March 2005, the 
RO notified the veteran that he should submit or identify 
evidence that showed unemployability at an earlier date.  The 
RO told the veteran what information or evidence he should 
submit and what evidence VA would obtain.  The RO 
specifically requested the veteran send any evidence in his 
possession that pertained to his claim.  

In a letter dated in June 2004, the RO notified the veteran 
that with respect to the issue of an increased rating for his 
tracheotomy scar that to establish entitlement to an 
increased evaluation, the evidence must show that the scar 
had gotten worse.  The RO notified the veteran what evidence 
he should provide and what evidence VA would obtain.  The RO 
notified the veteran the evidence he could submit could be a 
statement from his doctor containing physical and clinical 
findings, the results of laboratory tests or X-rays, and the 
dates of examinations and tests.  The RO also notified the 
veteran that he could submit statements from other 
individuals who were able to describe from their knowledge 
and personal observations in what manner his disability had 
become worse.  The RO specifically notified the veteran that 
if he had any evidence in his possession that pertained to 
his claim, he should send it to the RO.  

In addition, in a letter dated in March 2005, the RO notified 
the veteran of the evidence needed to substantiate his claim 
for special monthly compensation.  The RO notified the 
veteran that to be awarded increased benefits based on the 
need for aid and attendance, the evidence must show that due 
to a service-connected disability or disabilities that he 
requires the aid of another person to perform personal 
functions required in everyday living, such as bathing, 
feeding, dressing himself, attending to the wants of nature, 
adjusting prosthetic devices, or protecting himself from the 
hazards of his daily environment.  The RO explained that 
alternatively the evidence must show that he is bedridden in 
that his service-connected disability or disabilities 
required that he remaining bed apart from any prescribed 
course of convalescence or treatment.  In addition, the RO 
explained that to support his claim for increased benefits 
based on an additional disability or being housebound, the 
evidence must show:  he has a single service-connected 
disability evaluated as 100 percent disabling and an 
additional service-connected disability, or disabilities, 
evaluated as 60 percent or more disabling.  The RO explained 
that alternatively he must have a single service-connected 
disability evaluated as 100 percent disabling and, due solely 
to his service-connected disability or disabilities he must 
be permanently and substantially confined to his immediate 
premises.  The RO notified the veteran was information and 
evidence he should provide and what evidence VA would obtain.  
The RO again requested that the veteran send any evidence in 
his possession that pertained to his claim.  

In a letter dated in November 2005, the RO addressed the 
issues of entitlement to increased ratings for the veteran's 
mood disorder, facial scars, tracheotomy scar, fractured nose 
with deviated septum, and cystoid macular edema of the right 
eye.  The RO explained that to establish entitlement to an 
increased evaluation for a disability, the evidence must show 
the disability has gotten worse.  The RO notified the veteran 
of what information and evidence he should submit and what 
evidence VA would obtain.  The RO requested that the veteran 
send any evidence in his possession that pertained to any of 
his claims.  

In view of the foregoing, the Board finds that the veteran 
was effectively informed to submit all relevant evidence in 
his possession and that he received notice of the evidence 
needed to substantiate his increased rating claims, including 
the special monthly compensation claims, as well as the TDIU 
earlier effective date claim, the avenues by which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  See 
Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005); see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) 
(Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

As to timing of notice, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that 
timing-of-notice errors can be "cured" by notification 
followed by readjudication.  Mayfield v. Nicholson, 444 F.3d 
1328, 133-34 (Fed. Cir. 2006) (Mayfield II); see Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) ("The Federal 
Circuit specifically mentioned two remedial measures:  (1) 
The issuance of a fully compliant [section 5103(a)] 
notification, followed by (2) readjudication of the 
claim."); Pelegrini v. Principi, 18 Vet. App. 112, 122-24 
(2004) ("proper subsequent VA process" can cure error in 
timing of notice).  

It was subsequent to the letters outlined above that the RO 
readjudicated each of the claims addressed in those letters.  
The RO readjudicated the increased rating claims as to mood 
disorder, facial scars, tracheotomy scar, nasal fracture with 
deviated septum, and cystoid macular edema of the right eye 
as well as the TDIU earlier effective date claim and issued a 
supplemental statement of the case in Mach 3006.  In 
addition, the RO readjudicated the special monthly 
compensation claims and included those issues in a statement 
of the case issued in May 2006.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a statement 
of the case that complies with applicable due process and 
notification requirements constitutes a readjudication 
decision.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) 
(Mayfield III); see also Prickett v. Nicholson, 20 Vet. App. 
370 (2006) (holding a statement of the case that complies 
with all applicable due process and notification requirements 
constitutes a readjudication decision).  As the March 2006 
supplemental statement of the case and the May 2006 statement 
of the case complied with the applicable due process and 
notification requirements for a decision, they constitute 
readjudication of the claims.  As a matter of law, the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, citing Mayfield II, 444 F.3d at 
1333-34.  

In a March 2006 letter, the RO generally explained how VA 
determines effective dates and outlined examples of evidence 
he should identify or provide.  Although not specified by the 
RO, this letter presumably was meant to provide notice 
relative to the increased rating claims for individual 
disabilities at issue and for the claims of entitlement to 
special monthly compensation.  Although this arguably does 
not serve as adequate notice as to how VA determines 
effective dates and was not provided prior to initial 
adjudication or prior to readjudication of the veteran's 
increased rating claims, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the special monthly compensation 
claims and all the increased rating claims with the exception 
of cystoid macular edema of the right eye.  Where the claims 
have been denied, any questions as to the appropriate 
effective date to be assigned is rendered moot, and with 
respect to the cystoid macular edema of the right eye, the 
effective date for a staged rating has been specified and is 
explained later in the decision.   

As to the duty to assist, pertinent service medical records 
are in the file, and VA and private medical records have been 
obtained.   The veteran has been provided VA examinations.  
He has at various times stated he neither has nor knows of 
any additional information or evidence pertaining to his 
claims.  In addition, subsequent to receipt of the case at 
the Board, the veteran submitted additional private medical 
evidence and has waived RO consideration of that evidence.  
At one point, the veteran's representative requested that VA 
obtain Social Security Administration (SSA) records 
pertaining to its award of disability benefits to the veteran 
in 1976.  The Board is able to reopen claims pertaining to 
service connection for a heart disability and dental 
disability without those records.  The remaining claims on 
appeal concern increased evaluations rather than service 
connection, and any evidence relating to this SSA decision 
would not bear directly on the veteran's current disability 
picture.  Under the circumstance, the Board has determined 
that the 1976 SSA decision and its supporting evidence are 
not necessary to the Board's decision.  

As VA as fulfilled the duty to notify and assist the veteran, 
the Board finds that it can consider the merits of this 
appeal without prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The Board has omitted detailed discussion of VA notice and 
assistance pertaining to the veteran's application to reopen 
previously denied claims of service connection for dental 
disability for VA outpatient treatment and service connection 
for a heart disability.  To the extent that there may be any 
deficiency of notice or assistance relative to questions of 
reopening those claims, there is no prejudice to the veteran 
in proceeding with the appeal as to those issues given the 
favorable nature of the Board's decision regarding reopening 
the veteran's claims.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

Heart disability and dental disability

The veteran is seeking service connection for dental 
disability for outpatient dental treatment and service 
connection for a heart disability.  He contends he should 
receive outpatient dental treatment under 38 C.F.R. § 17.161 
based on injury to his face and jaw during an automobile 
accident in service.  With respect to service connection for 
a heart disability, the veteran contends that his service-
connected sleep apnea led to his current heart condition.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez, 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a).  
Amendment of 38 C.F.R. § 3.310, which became effective 
October 10, 2006, provides for the award of secondary service 
connection based on aggravation of a nonservice-connected 
disability by a service-connected disability.  See 71 Fed. 
Reg. 52744-52747 (Sept. 7, 2006) (now codified at 38 C.F.R. 
§ 3.310(b)).  This is codification of interpretation of 
existing law as announced by the United States Court of 
Appeals for Veterans Claims in Allen v. Brown, 7 Vet. App. 
439 (1995).  

Review of the record shows claims for VA outpatient dental 
treatment and service connection for a heart disability have 
been denied previously, and in such circumstances new and 
material evidence is required to reopen the claims.  

New evidence means evidence not previously submitted to VA 
decisionmakers; material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and it must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Duran v. Brown, 
7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  

Heart disability

In a decision dated in August 1994, the Board denied 
entitlement to service connection for a heart disability.  
The veteran filed a Notice of Appeal (NOA) from that decision 
with the Court.  In an Order dated in February 1995, the 
Court dismissed the appeal for lack of jurisdiction because 
the veteran filed his notice of disagreement with respect to 
that claim prior to November 18, 1988.  The Court explained 
that it has jurisdiction only over appeals in which a notice 
o disagreement was filed on or after November 18, 1888, per 
the Veterans' Judicial Review Act, Pub. L. No. 100-687 § 402 
(found at 38 U.S.C. § 7251 note).  The Board's August Board's 
August 1994 decision is final.  38 U.S.C.A. § 7104(b); 
38 C.F.R. § 20.1100.  

Where there is a final Board decision, the claim may only be 
reopened through the receipt of new and material evidence.  
If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. 
§ 5108; see Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 
1998).  

As noted earlier, new and material evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

In its August 1994 decision, the Board denied service 
connection for heart disease on the basis that the veteran 
had not presented a well grounded claim and found the veteran 
had not submitted evidence that heart disease originated in 
service or was related to any incident of service.  At that 
time, the evidence of record included the veteran's service 
medical records as well as post-service private and VA 
medical records.  The post-service records referred to a 
myocardial infarction in 1978.  VA medical records dated in 
1987 included the diagnosis of severe atherosclerotic 
coronary artery disease.  The Board found that none of the 
evidence showed a direct relationship between heart disease 
and service.  

The veteran is now seeking service connection for heart 
disability on the basis that it is secondary to his service-
connected obstructive sleep apnea.  

Evidence added to the record since the August 1994 Board 
decision includes private and VA medical records dated in the 
1970s, 1980s and 1990s.  Those records indicate the veteran 
underwent coronary bypass grafting in 1995.  More recent 
records show that the veteran was hospitalized at Baywood 
Banner Heart Hospital and was also treated at Hearthstone 
Care Facility in April 2006.  At that time, he was treated 
for congestive heart failure with an exacerbation of chronic 
obstructive heart disease with obstructive sleep apnea.  
Review of the record shows that in a July 2004 rating 
decision, the RO granted service connection for obstructive 
sleep apnea with a 50 percent  rating effective from 
June 2003.  The 2006 medical evidence is clearly new.  As it 
suggest there may be a relationship between the now-service-
connected obstructive sleep apnea and congestive heart 
failure, it raises a possibility of substantiating the claim 
for service connection for a heart disability on a secondary 
basis as now claimed.  See Evans v. Brown, 9 Vet. App. 273, 
284 (newly presented evidence need not be probative of all 
elements required to award the claim).  As such it is new and 
material, and serves to reopen the claim.  

Dental disability

The veteran contends he should receive VA dental benefits 
based on the clear evidence that his jaw and other facial 
bones were fractured in an automobile accident in service in 
June 1960.  

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service connected solely for the purpose of 
establishing eligibility for outpatient dental treatment in 
accordance with 38 C.F.R. § 17.161.  38 C.F.R. § 3.381.

Legal authority provides for various categories of 
eligibility for VA outpatient dental treatment, such as 
veterans having a compensable service-connected dental 
condition (Class I eligibility); veterans having a 
noncompensable service-connected dental condition, provided 
that they apply for treatment within a year after service 
(Class II eligibility); and those having a noncompensable 
service-connected dental condition adjudicated as resulting 
from a combat wound or other service trauma (Class II(a) 
eligibility).  Other categories include treatment for 
veteran's having a dental condition determined to be 
aggravating disability from an associated service-connected 
disability (Class III eligibility); veteran's whose service-
connected disabilities are evaluated as 100 percent, or who 
receive a total rating for individual unemployability (Class 
IV eligibility); and certain treatment for those who are 
enrolled in a rehabilitation program under chapter 31 (Class 
V eligibility).  Finally, any veteran scheduled for admission 
or otherwise receiving care and services under chapter 17 of 
38 U.S.C. may receive outpatient dental care that is 
medically necessary, i.e., is for dental condition clinically 
determined to be complicating a medical condition currently 
under treatment (Class VI eligibility).  38 U.S.C.A. § 1712; 
38 C.F.R. § 17.161.  

Service connection for compensation purposes is available 
only for dental disabilities that are the result of 
osteomyelitis or osteoradionecrosis, or due to the loss, 
malunion, or limited motion of the mandible, maxilla, ramus, 
condyloid process, or hard palate, or the loss of teeth due 
to loss of substance of the upper or lower jaw.  38 C.F.R. 
§ 4.150.  

VA's General Counsel has held that dental treatment of teeth, 
even extractions, during service does not constitute dental 
trauma.  See VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).  

In a rating decision dated in September 1961, the New York RO 
granted service connection for residuals of fracture of the 
left mandible and maxilla in an automobile accident in 
service and assigned a noncompensable rating from the day 
following separation from service in November 1960.  In an 
unappealed decision dated in January 1966, the RO denied 
entitlement to VA outpatient dental treatment on the basis 
that the veteran's initial claim was untimely and there was 
no evidence of combat wound, service trauma, or prisoner of 
war status.  In July 1992, the RO denied entitlement to VA 
outpatient dental treatment on the basis that service medical 
records did not show dental trauma.  It was noted that the 
veteran was service connected for residuals of fracture of 
the left mandible and left maxilla but that following the 
injury the veteran was found to have satisfactory occlusion 
of teeth.  

At a VA dental consultation in May 1995, the veteran 
complained of loose anterior lower incisor teeth and the 
inability to wear his lower plate.  He stated that one of his 
lower front teeth fell out about a month ago.  He said he 
wanted extractions and a new plate.  He reported that he had 
not worn his lower plate for the past two years and his teeth 
had shifted rendering the plate inadequate.  On examination, 
the lower anterior incisors all exhibited 3rd degree 
mobility.  The dentist noted advanced periodontal disease.  

On a dental rating sheet dated in March 1996, the RO noted 
that upon entering service a dental examination in 
October 1958 showed teeth number 1, 16, 17, and 18 were 
missing, and teeth number 2, 3, 4, 5 12, 13, 14, 15, 19, 20, 
30, and 31 had restorable caries.  The rating sheet further 
noted that tooth number 19 was extracted in March 1960 and 
tooth number 15 was extracted in April 1960.  It was noted 
that the extractions were due to tooth decay.  The RO noted 
that the veteran had been in a motor vehicle accident in 
June 1960 with fracture of the left mandible/maxilla but 
there was no tooth loss or damage.  It was further noted the 
veteran had no combat wounds, no dental trauma, and no 
prisoner of war status and denied service connection for 
dental injury for purposes of VA outpatient dental treatment.  
The veteran did not appeal, and the decision became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(a).  

Generally, a claim that has been denied in a determination by 
an agency of original jurisdiction may not thereafter be 
reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception 
to this rule with respect to RO decision as well as Board 
decisions is found at 38 U.S.C.A. § 5108, which provides that 
if new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  
Evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In August 2003, the veteran referred to having injuries to 
face including fractures of his jaw and other facial bones in 
the automobile accident in service.  He also referred to 
prior RO denials of entitlement to VA dental treatment and 
submitted private dental records dated from November 1996 to 
January 1997.  This has been interpreted as an application to 
reopen the previously denied claim for service connection a 
dental condition for purposes of VA outpatient dental 
treatment on a direct basis or as secondary to the service-
connected fracture of the left mandible/maxilla.  In a rating 
decision dated in March 2004, the Phoenix RO granted an 
increased rating, from 0 percent to 10 percent for residuals 
of fracture of the left mandible and left maxilla from 
August 2000.  

The private dental records dated from November 1996 to 
January 1997 show the veteran underwent extraction of teeth 
number 20, 21, 22, 23, 27, 28, and 29 with alveoloplasty and 
removal of right mandibular torus in January 1997.  These 
records were not previously of record and are therefore new.  
As this evidence shows treatment for a mandibular disability 
and residuals of fracture of the left mandible/maxilla are 
service-connected, this evidence raises a reasonable 
possibility of substantiating the claim of entitlement 
service connection for dental disability secondary to the 
service-connected residuals of fracture of the left mandible 
and maxilla.  As such, the added evidence is new and 
material, and serves to reopen the claim of entitlement to VA 
outpatient dental treatment.  

Increased rating claims

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2007).  

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  
Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Hart v. Mansfield, No. 05-2424 
(U.S. Vet. App. Nov. 19, 2007). 

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See 38 C.F.R. §§ 3.102, 4.3.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as the veteran's relevant medical history, his 
current diagnosis, and demonstrated symptomatology.  Any 
change in diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v.  Derwinski, 2 Vet. 
App. 625, 629 (1992).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2007).  

Mood disorder due to head trauma

In a July 1961 rating decision the RO in New York, New York, 
granted service connection for traumatic encephalopathy on 
the basis of ins-service evidence of a head injury resulting 
form an automobile accident.  The RO assigned a 30 percent 
rating effective the day following the veteran's discharge 
from service in November 1960.  Over the years since service 
the service-connected disability has been recharacterized as 
a mood disorder due to head trauma, with mixed features, but 
the 30 percent rating has remained in effect.  In its 
April 2001 rating decision, the Phoenix RO continued the 
30 percent rating, and the veteran's disagreement with that 
decision led to this appeal.  The veteran's mood disorder has 
been rated under 38 C.F.R. § 4.130, Diagnostic Code 9435.  

Under the VA Schedule for Rating Disabilities and the General 
Rating Formula for Mental Disorders, a 30 percent rating is 
warranted when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130, Diagnostic Code 9435.  

A 50 percent disability evaluation requires that the mood 
disorder be productive of occupational and social impairment 
with reduced reliability and productivity due to symptoms 
such as flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks occurring more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material or forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent disability evaluation is warranted for mood 
disorder that is productive of occupational and social 
impairment with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood due to 
symptoms such as suicidal ideation; obsessional rituals that 
interfere with routine activities; intermittently illogical, 
obscure, or irrelevant speech; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  Id.  

A 100 percent schedular evaluation requires total 
occupational and social impairment due to symptoms such as 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, a persistent danger of hurting himself or others, 
an intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name.  Id.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994).  The Board notes that an examiner's 
classification of the level of psychiatric impairment, by 
words or by a GAF score, is to be considered but is not 
determinative of the percentage rating to be assigned.  
VAOPGCPREC 10-95.

A GAF of 21 to 30 is defined as behavior considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriate, suicidal 
preoccupation) or an inability to function in almost all 
areas (e.g., stays in bed all day, no job, home or friends).  
A GAF of 31 to 40 is indicative of some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school).  A 
GAF of 41 to 50 is indicative of serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF of 61 to 70 is 
indicative of some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  

In this case, after careful review of the record, and for the 
reasons and bases expressed below, the Board finds that the 
symptoms of the veteran's mood disorder do not warrant a 
rating in excess of the currently assigned 30 percent.  

Available evidence shows that the veteran's mood disorder due 
to head trauma is manifested primarily by moderate depression 
and irritability; although there are disturbances of 
motivation and mood, they are not of such severity as to 
result in difficulty in establishing and maintaining 
effective work and social relationships.  

In this regard, at a November 2000 VA psychiatric 
examination, the veteran reported some concerns about 
depression  including a fear of death and being afraid to be 
alone.  He had some concerns about irritability and anger; he 
said he did not have physical outbursts, but became upset 
very easily.  The veteran's ex-wife, who accompanied him to 
the examination, confirmed this and reported that the 
veteran's level of depression was moderate and generally the 
same, day in and day out, year in and year out.  She said he 
had periods when he was not interested in doing much of 
anything, including long periods where he would no even open 
his own mail.  

At the examination, the veteran reported he had had some 
suicidal ideation about five years ago, but had had not had 
any such thoughts in the past five years.  He said he had 
last worked in 1976 and at that time had been working full 
time in the area of law enforcement.  The veteran reported 
that he had friends in service and had made a handful of 
friends since service.  On mental statues examination, memory 
testing was within normal limits, and the veteran was 
oriented in all spheres. His speech was somewhat loud, and 
his continuity of thought contained considerable rambling.  
The examination was negative for suicidal and homicidal 
ideation, delusions, ideas of reference, and feelings of 
unreality.  The veteran's concentration was good, and his 
mood was euthymic.  The examiner noted a broad range of 
affect; he found the veteran's judgment to be good, but said 
the veteran's concentration was poor.  The examiner diagnosed 
a mood disorder due to head trauma, with mixed features and 
assigned a GAF score of 60 for the present time and for the 
past year.  

At a VA psychiatric examination in July 2003, the examiner 
noted that on questioning the veteran expressed some concerns 
about depression and irritability, both of which he 
associated with his pain and physical health.  The veteran 
reported some periods of crying that he said occurred one or 
twice a month at the most.   He said his anger and 
irritability fluctuated with his level of pain and flared up 
about once a week. He said he would say things he regretted 
and then apologized, but did not get physical with his 
temper.  The veteran's ex-wife, who was with him, confirmed 
that about once a week, on the veteran was very irritable due 
to his pain and about once a week, on the average, he would 
have an angry or irritable outburst usually directed at her.  
The veteran reported he had last worked in 1976 and stopped 
working then because of his arthritis.  It was noted that the 
veteran participated in social activities about once a week 
or once every week but that the veteran had no significant 
involvement with friends outside his family.  

On mental status examination, the veteran's immediate and 
remote memory was good.  His recent memory, as measured 
memory, as measured by the ability to recall four words after 
a brief delay, contained two omissions, but he was able to 
recall the omitted words upon general prompting.  The 
examiner described the veteran's speech as somewhat loud.  
The veteran was oriented in all spheres, thought process 
production was spontaneous and abundant, and continuity of 
thought was goal directed and relevant.  There was no 
suicidal or homicidal ideation; there were no delusions, 
ideas of reference, or feelings of unreality.  The examiner 
said that the veteran's abstract ability, as measured by 
similarities, was good.  The veteran's concentration was 
good.  The examiner evaluated the veteran's mood as euthymic 
and his range of affect as broad.  The examiner described the 
veteran as alert, responsive, and cooperative; he said the 
veteran's judgment was good and his insight fair.  Thee 
examiner assigned a GAF score of 60 for the present time and 
for the past year.  

In the examination report, the examiner noted specifically 
that the veteran attributed his feelings of depression and 
irritability to his physical health.  The examiner stated 
that the veteran's mood disorder in and of itself would not 
preclude gainful employment as the veteran's symptoms of 
depression and irritability are neither severe nor pervasive.  

There is no further evidence related to the veteran's 
service-connected mood disorder.  The veteran reports he has 
never sought treatment for his mood disorder, and he has not 
contended there has been worsening of symptoms during the 
appeal period.  

At neither of the VA psychiatric examinations was it shown, 
nor did the veteran give a history of, symptoms, which if 
present, would support a rating higher than the currently 
assigned 30 percent rating.  In particular, there was no 
showing of such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty understanding 
complex commands; impaired judgment; or impaired abstract 
thinking.  There is no evidence of delusions or 
hallucinations, nor is there evidence of homicidal or 
suicidal thoughts.  Although there was some impairment in 
recent memory at the examination in 2003, recall was restored 
with general prompting, and the examiner described immediate 
and remote memory as good.  In addition, the veteran's 
depression and irritability have been associated with 
physical pain from nonservice-connected disorders, and the 
examiner at the July 2003 VA psychiatric examination stated 
that the veteran's symptoms of depression and irritability 
are neither severe nor pervasive.  It has been noted that the 
veteran stopped working in 1976 due to arthritis, and there 
has been no showing or contention that the veteran's mood 
disorder has cased particular difficulty in establishing 
effective work and social relationships.  

Based on the forgoing evidence, the Board concludes that the 
criteria for a rating in excess of 30 percent the veteran's 
mood disorder due to head trauma, with mixed features, have 
not been met.  As noted above, in order to be assigned the 
next higher 50 percent disability rating there must be 
evidence of occupational and social impairment with reduced 
reliability and productivity due to such caused by the mood 
disorder.  Here, although there is undoubtedly social and 
industrial impairment associated with depression and 
irritability, the weight of the medical evidence clearly 
indicates that the veteran's feelings of depression and 
irritability are related to pain from nonservice-connected 
physical disabilities rather than the service-connected mood 
disorder. In this case, therefore, the Board finds that the 
overall picture of the veteran's symptomatology does not more 
nearly approximate the criteria for a rating in excess of 30 
percent.  There does not appear to have been either an 
appreciable worsening of or a diminution of mood disorder 
symptoms at any time during the appeal period.  Accordingly, 
the Board concludes that staged ratings are not for 
application in this case.  

Facial scars

In its July 1961 rating decision, the New York RO granted 
service connection for disfiguring facial scars resulting 
from in-service injury when the veteran was in a parked car 
that was hit head on by another car driven by a sleeping 
driver.  Injuries included lacerations of the left aspect of 
the upper lip and nose and laceration of the left aspect of 
the lower lip and chin.  The RO assigned a 30 percent 
evaluation effective from the day after separation from 
service in November 1960, and that rating has remained in 
effect since that time.  

During his November 2000 VA general medical examination, the 
veteran did not indicate that any of the facial scars were 
symptomatic.  The examiner said the most prominent scars were 
on either side of the nose extending down to the 
cartilaginous area of the nares.  Each was 2 centimeters (cm) 
in length; the one on the left was deeply creased and 
recessed, and the one on the right was broader, up to 0.5 cm 
in anterior-posterior diameter.  Neither appeared irritated, 
ulcerated, or otherwise abnormal.  There was a thin linear 
scar extending from the left nostril to the left upper lip, 
and a 5-cm scar from the left lower lip around the chin, 
which the examiner said was deviated laterally.  Both were 
thin, not recessed or elevated, and there was no evidence of 
irritation, erythema, or other abnormality.  There was also a 
less well seen 1-cm scar above and lateral to the right 
orbital rim; that scar was slightly flattened and pallid.  
The examiner said he saw no other definite or deforming 
facial scar.  He said there might be a 1-cm slightly pallid 
scar over the posterior right maxilla.  The relevant 
impressions were a prominent nasal scar, as well as 
deformity; and prominent scars above the left upper lip 
extending from the left lower lip, as well as a scar above 
the right orbital rim, and one on the right posterior cheek.  
The examination report was accompanied by photographs of the 
veteran's face.  

In the report of a June 2003 VA examination, the examiner 
said there were only two significant facial scars.  One 
extended from the nose to the upper lip, was 2.5 cm in 
length, and was thin and linear.  The other was same type of 
scar, 6 cm in length, and extending from the lower lip to 
under the chin.  There were some other possible facial scars 
over the mandibles, but the examiner said they could not be 
seen well enough to describe.  The examiner said there was no 
allegation on the veteran's part that the scars would 
interfere with his ability to follow a gainful occupation.  
In his impression, the examiner said the facial scars do not 
affect the veteran's employability.  

Later VA outpatient records dated from August 2003 to 
October 2005 and private medical records dated in April 2006 
include no reference to the facial scar, nor has the veteran 
reported any symptoms or functional impairment associated 
with the facial scars.  

The RO has evaluated the veteran's facial scars at the 30 
percent rate under 38 C.F.R. § 4.118, Diagnostic Code 7800.  
The diagnostic codes concerning skin disorders have been 
substantially revised during the pendency of this appeal.  
See 67 Fed. Reg. 58,448 (2002).  

The Court has held that if the applicable laws or regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  In a subsequent precedent opinion, however, the VA 
Office of General Counsel determined that when a provision of 
the VA Rating Schedule is amended while a claim for an 
increased rating under that provision is pending, the Board 
should first determine whether the intervening change is more 
favorable to the veteran.  If the amendment is more 
favorable, the Board should apply that provision to rate the 
disability for periods from and after the effective date of 
the regulatory change.  The Board may, however, apply only 
the prior regulation to rate the veteran's disability for 
periods preceding the effective date of the regulatory 
change.  See VAOPGCPREC 3-2000.  

Under the old criteria of Diagnostic Code 7800, a 30 percent 
evaluation was in order for severe scars of the head, face, 
or neck, especially if producing a marked and unsightly 
deformity of eyelids, lips, or auricles, while a 50 percent 
evaluation was warranted in cases of complete or 
exceptionally repugnant deformity of one side of the face, or 
marked or repugnant bilateral disfigurement.  

Under the revised criteria of Diagnostic Code 7800, effective 
from August 30, 2002, a 30 percent evaluation is assigned in 
cases of visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips); or, with two or three 
characteristics of disfigurement.  A 50 percent evaluation is 
warranted for visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or paired sets 
of features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement.  

Under this section, the eight "characteristics of 
disfigurement" are a scar five or more inches (13 or more 
cm.) in length; a scar at least one-quarter inch (0.6 cm.) 
wide at the widest part; surface contour of a scar elevated 
or depressed on palpation; a scar adherent to underlying 
tissue; skin hypo- or hyper-pigmented in an area exceeding 
six square inches (39 sq. cm.); skin texture abnormal 
(irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.); and skin indurated and inflexible in an area exceeding 
six square inches (39 sq. cm.).  

In this case, although the veteran has multiple facial scars, 
these scars, taken individually or as a whole, have not been 
characterized on examination as causing exceptionally 
repugnant deformity or disfigurement.  There is no indication 
of visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features.  Moreover, the only findings that meet or closely 
approximate "characteristics of disfigurement" shown on 
examination are a scar that is 0.5 cm wide, which is close to 
the required width of at least one-quarter inch (0.6 cm.) 
wide at the widest part, and the finding that one of the 
scars to the side of the nose was deeply creased and 
recessed, which meets the criteria of a scar with its surface 
contour elevated or depressed on palpation; neither the 
findings on clinical examination nor the color photographs 
taken at the November 2000 VA examination demonstrate or 
suggest the presence of any of the remaining characteristics 
of disfigurement listed under the revised criteria under 
Diagnostic Code 7800.  

Regardless of which set of rating criteria is used, neither 
the findings on clinical examination nor the available color 
photographs of the veteran's face demonstrate that at any 
time during the rating period have the veteran's facial scars 
met or approximated the criteria for a 50 percent rating.  As 
the preponderance of the evidence is against an evaluation in 
excess of 30 percent for the veteran's facial scars, the 
benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  The Board therefore 
concludes that the claim for an increased rating for the 
veteran's facial scars must be denied.  

Tracheotomy scar

In the July 1961 rating decision, the New York RO granted 
service connection for a tracheotomy scar, which was a 
residual of treatment of injuries of the veteran's in-service 
automobile accident.  A zero percent evaluation was assigned, 
effective from November 1960.  In a February 1991 rating 
decision, the Phoenix RO increased this evaluation 
to 10 percent, effective from October 1990, on the basis of 
pain and tenderness in the scar region.  The 10 percent 
evaluation has since remained in effect and is at issue in 
this case.  

At the November 2000 VA examination, the veteran stated that 
the tracheotomy scar sometimes itched a bit and was even a 
little sensitive or painful, but not on a regular basis.  He 
reported no ulceration of the scar.  The examiner stated that 
the tracheotomy scar is 2.5 cm in length.  He said it is 
discontinuous with slightly elevated and pallid segments.  
The examiner stated that the scar was not irritated or 
abnormal in any other way and said there did not seem to be 
any underlying tissue loss.  Accompanying photographs show 
this scar to be just below the neck region.  

At the June 2003 VA examination, the examiner described the 
tracheotomy scar as minimal; he said it was 2 to 3 cm in 
length and barely seen.  The veteran voice no complaints and 
the examiner said there was no allegation on the veteran's 
part, upon questioning, that the scar would interfere with 
his ability to follow a gainful occupation.  None of the 
subsequent medical evidence, including VA outpatient records 
dated from August 2003 to October 2005 and private medical 
records dated in April 2006, includes any complaint or 
finding concerning the veteran's tracheotomy scar.  

As was discussed with respect to facial scars, the criteria 
for evaluating skin disabilities were revised during the 
pendency of the appeal.  

Under the pre-August 30, 2002, rating criteria, a 10 percent 
rating was warranted for superficial scars that were poorly 
nourished with repeated ulceration.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2002).  A 10 percent rating was also 
appropriate for superficial scars that were tender and 
painful on objective demonstration.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2002).  Finally, a scar could be rated 
based on limitation of function of the affected part.  
38 C.F.R. § 4.118, Diagnostic Code 7805 (2002).  

Under revised Diagnostic Code 7801, scars, on other than the 
head, face, or neck, that are deep or cause limited motion 
are rated as 10 percent disabling if they cover an area or 
areas exceeding 6 square inches (39 sq. cm.).  Under revised 
Diagnostic Code 7802, superficial scars, on other than the 
head, face, or neck, that do not cause limited motion and 
encompass an area or areas at least 144 square inches (929 sq 
cm), warrant a 10 percent evaluation.  Under revised 
Diagnostic Code 7803, superficial unstable scars warrant a 
10 percent evaluation, and under revised Diagnostic Code 7804 
superficial scars that are painful on examination warrant a 
10 percent evaluation.  Under revised Diagnostic Code 7805, 
other scars may be rated on limitation of function of the 
affected part.  38 C.F.R. § 4.118 (2007).  

Notes pertaining to scars specify that a deep scar is one 
associated with underlying soft tissue damage, and a 
superficial scar is one not associated with underlying soft 
tissue damage.  An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  38 C.F.R. § 4.118, Notes following Diagnostic 
Codes7801-7804 (2007).  

The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  These statements, however, must be 
viewed in conjunction with the objective medical evidence as 
required by the applicable rating criteria. 

The RO has evaluated the veteran's tracheotomy scar under the 
provisions of 38 C.F.R. § 4.118, Diagnostic Code 7804.  As 
noted above, under either the old or new rating criteria, 
Diagnostic Code 7804 provides a maximum 10 percent rating for 
superficial scars (i.e., scars that are not associated with 
underlying tissue damage) that are painful on examination.  
The Board agrees that Diagnostic Code 7804 is the most 
appropriate diagnostic code for evaluation of the veteran's 
tracheotomy scar.  

While a number of other diagnostic codes deal specifically 
with scarring, there is no appropriate diagnostic code that 
provides a higher rating than that assigned under Diagnostic 
Code 7804.  In this regard, under both the old and new rating 
criteria, Diagnostic Code 7800 is inapplicable as that 
diagnostic code covers scars on the head, face, and neck 
only, and the veteran's tracheotomy scar is in a non-exposed 
area that is below the neck area.  Under the old rating 
criteria, Diagnostic Codes 7801 and 7802 address burn scars, 
and Diagnostic Code 7803 is for superficial scars that are 
poorly nourished with repeated ulceration, which has not been 
shown with the veteran's tracheotomy scar.  Under the revised 
criteria, Diagnostic Codes 7801 is for deep scars, and is 
therefore not appropriate, and although Diagnostic Code 7802 
applies to superficial scars that do not cause limited 
motion, the scar must have an area of 144 square inches (929 
sq cm), which is far larger than the veteran's tracheotomy 
scar.  As with the old rating criteria, under the new rating 
criteria, Diagnostic Code 7803 is for unstable scars and 
provides a maximum rating of 10 percent.  

Diagnostic Code 7805, which, under both the old and new 
rating criteria, provides for rating scars based on 
limitation of the affected part, is also inapplicable as the 
medical evidence does not show, nor does the veteran contend, 
that the superficial tracheotomy scar produces any limitation 
of function.  The Board of course acknowledges that the 
veteran's sleep apnea has been attributed in part to internal 
scarring associated with residuals of the veteran's 
tracheotomy, and service connection has been granted 
previously for sleep apnea with a 50 percent rating under 
Diagnostic Code 6847.  

Review of the record shows that the veteran's tracheotomy 
scar, is a superficial scar in a non-exposed area below the 
neck; it is sometimes painful, but it is nontender and non-
ulcerated, and it does not result in any functional 
impairment.  The scar is appropriately rated under Diagnostic 
Code7804 and under neither the old or new rating criteria is 
there any basis for a rating in excess of the currently 
assigned 10 percent rating at any time during the rating 
period.  As preponderance of the evidence is against a rating 
higher than 10 percent, the benefit of the doubt doctrine 
does not apply.  38 U.S.C.A. § 5107(b); see Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  The claim must be denied.  

Fractured nose, with a deviated septum

It the July 1961 rating decision, the New York RO granted 
service connection for residuals of fracture of the veteran's 
nose that occurred in the in-service automobile accident.  A 
zero percent evaluation was assigned, effective from 
November 1960.  In its February 1991 rating decision, the 
Phoenix RO increased this evaluation to 10 percent, effective 
from October 1990, on the basis of examination findings 
showing narrowing of the right nasal passage, with mild pain 
and tenderness over the septum.  The 10 percent evaluation 
has since remained in effect and is at issue in this case.  

At the November 2000 VA examination, the examiner noted that 
the veteran's nasal fracture had left him with a deviated 
nasal septum.  The veteran stated that his nose was "always 
plugged" and he said he must breathe through his mouth most 
of the time.  The veteran did not describe having frequent 
infections, nor did he describe a large amount of discharge, 
only the nasal obstruction.   The examiner said the nose was 
clearly deformed with recession of the bridge of the nose, 
the upper portion being deviated slightly to the left and the 
lower portion of the nose being deviated to the right.  The 
nasal septum was somewhat deviated to the right below and was 
severely deviated to the left above.  The veteran was, 
however, able to breathe through both nostrils, with neither 
being completely obstructed.  The nasal mucosa appeared to be 
normal.  There was no discharge or evidence of edema or 
inflammation.  The diagnosis was a history of a nasal 
fracture with nasal deformity and a deviated nasal septum 
with some obstructive symptoms, but no total obstruction.  

At the June 2003 VA examination the veteran reported he 
continued to have problems breathing through his nose.  He 
did not say he had complete nasal obstruction but said he 
could not really totally breathe through his nose and 
indicated that he mouth breathes.  The examiner said that the 
nose appeared fairly normal externally.  He said that 
internally, the septum was markedly deviated, inferiorly to 
the right and superiorly to the left. The examiner said there 
was bilateral partial nasal obstruction and that although air 
moved, the veteran clearly had difficulty breathing thorough 
his nostrils.  

The RO has evaluated residuals of the veteran's nasal 
fracture with deviated septum as 10 percent disability under 
38 C.F.R. § 4.97, Diagnostic Code 6502.  Under Diagnostic 
Code 6502, a maximum 10 percent rating is warranted for 
traumatic deviation of the nasal septum when there is 
50 percent obstruction of the nasal passage on both sides or 
complete obstruction on one side.  A potential basis for an 
increased evaluation for residuals of a nasal injury is loss 
of part of the nose or scars, with exposure of both nasal 
passages (30 percent under Diagnostic Code 6504).  This has 
not been shown in the veteran's case.  Alternatively, 
38 C.F.R. § 4.97 allows for evaluation of residuals of a 
nasal injury as disfiguring scars under 38 C.F.R. § 4.118, 
Diagnostic Code 7800, and, as was discussed earlier, a 
separate 30 percent evaluation is in effect for the veteran's 
facial scars, including those involving his nose.  

In summary, residuals of the veteran's nose fracture with 
deviated nasal septum is manifested primarily by partial, but 
not complete, obstruction of the nasal passage on both sides, 
and there have been no different findings during the rating 
period.  There is no basis for a rating in excess of the 
currently assigned 10 percent rating.  As the preponderance 
of the evidence is the claim, the benefit of the doubt 
doctrine does not apply here.  38 U.S.C.A. § 5107(b); see 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The claim must be 
denied.  

Cystoid macular edema of the right eye

Where only one eye is service connected (in this case 
entitled to compensation under the provisions of 38 U.S.C.A. 
§ 1151) and the veteran is not blind in both eyes, the other 
eye is considered normal for rating purposes.  See 38 C.F.R. 
§ 3.383(a)(1); see also 38 C.F.R. § 4.14 (manifestations not 
resulting from the service-connected disability may not be 
used in establishing the service-connected evaluation).  
Compensation is payable for the combination of service- 
connected and nonservice-connected disabilities of blindness 
in one eye as a result of service-connected disability and 
blindness in the other eye as a result of nonservice-
connected disability as if both disabilities were service-
connected, provided the nonservice-connected disability is 
not the result of the veteran's own willful misconduct.  
38 C.F.R. § 3.83(a).  

Loss of use or blindness of one eye, having only light 
perception, will be held to exist when there is inability to 
recognize test letters at one foot and when further 
examination of the eyes reveals that perception of objects, 
hand movements, or counting fingers cannot be accomplished at 
distances less than three feet.  See 38 C.F.R. 
§§ 3.350(a)(4), 4.79 (2007).  

Ratings on account of visual impairments considered for 
compensation purposes are, when practicable, to be based only 
on examination by specialists.  38 C.F.R. § 4.75.  Such 
special examinations should include uncorrected and corrected 
central visual acuity for distance and near, with record of 
the refraction.  Snellen's test type or its equivalent will 
be used.  The best distant vision obtainable after best 
correction by glasses will be the basis of rating, except in 
cases of keratoconus in which contact lenses are medically 
required.  Id.  

In applying the ratings for impairment of visual acuity, a 
person not having the ability to read at any one of the 
scheduled steps or distances, but reading at the next 
scheduled step or distance, is to be rated as reading at this 
latter step or distance.  That is, a person who can read at 
20/100 but cannot read at 20/70 should be rating as seeing at 
20/100.  38 C.F.R. § 4.83.  

In a rating decision dated in December 1996, the RO granted 
entitlement to compensation under the provisions of 38 U.S.C. 
§ 1151 for cystoid macular edema of the right eye with a 
10 percent rating.  The RO found that the cystoid macular 
edema of the right eye resulted from VA surgical treatment 
when the veteran underwent extracapsular cataract extraction, 
posterior chamber intraocular lens, anterior vitrectomy of 
the right eye.  The operation was complicated by rupture of 
the posterior chamber and was followed by another surgery for 
a dislocated lens, which was replaced with an anterior 
chamber intraocular lens.  Later records showed cystoid 
macular edema of the right eye, which was found to be 
secondary to the VA surgical procedures.  

In conjunction with the veteran's TDIU claim filed in 
August 2000, the RO considered the veteran's entitlement to 
increased ratings for individual disabilities.  In its 
April 2001 rating decision the continued the 10 percent 
rating for the cystoid macular edema of the right eye.  The 
veteran's disagreement led to this appeal.  

At a VA ophthalmology examination in November 2000, slit lamp 
examination showed an anterior chamber lens implant in the 
right eye and posterior chamber lens implant in the left eye.  
Best corrected vision was 20/80 in the right eye and 20/20-25 
in the left eye.  The impression was old maculopathy, right 
eye, post cystic macular edema, with stable appearing 
condition.  

At a VA outpatient eye consultation visit in August 2005, the 
veteran reported that his vision was blurry.  He was again 
noted on slit lamp examination to have an anterior chamber 
lens implant in the right eye and posterior chamber lens 
implant in the left eye.  Best corrected vision was 20/80 in 
the right eye and 20/40 in the left eye.  The plan was to 
recheck the veteran in one month.  

When the veteran was seen by the VA ophthalmologist in 
September 2005 for a one-month follow-up, slit lamp 
examination confirmed the presence of an anterior chamber 
lens implant in the right eye and posterior chamber lens 
implant in the left eye.  On examination of the macula, the 
ophthalmologist noted retinal pigment epithelium on the 
right.  Best corrected vision was 20/150+2 in the right eye 
and 20/60-2 in the left eye.  The impression was decreased 
vision in the right eye, question of age-related macular 
degeneration versus pigment changes in fovea from old cystoid 
macular edema.  

The RO has considered the veteran's cystoid macular edema of 
the right eye under the code for retinal scars or defects 
under 38 C.F.R. § 4.84a Diagnostic Code 6011 and has assigned 
the current 10 percent rating based on residual loss of 
visual acuity under Diagnostic Code 6079, resulting in its 
rating under a hyphenated diagnostic code, 6011-6079, which 
is consistent with the provisions of 38 C.F.R. § 4.27 
pertaining to the use of diagnostic code numbers.  As there 
is no code that specifically addresses cystoid macular edema, 
the Board finds no more appropriate diagnostic code and will, 
as the RO has done, adjudicate the claim based on impairment 
of central visual acuity.  

Because neither service connection nor entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 is in 
effect for the left eye, it is considered normal (which, in 
terms of central visual acuity means 20/40 vision as shown at 
38 C.F.R. § 4.84a, Table V) for rating purposes.  See 
38 C.F.R. § 3.383(a)(1); see also 38 C.F.R. § 4.14 
(manifestations not resulting from the service-connected 
disability may not be used in establishing the service-
connected evaluation).  

Under the rating schedule, when corrected central visual 
acuity in one eye is 20/70 and is 20/40 in the other, a 
10 percent rating is in order under 38 C.F.R. § 4.84a, 
Diagnostic Code 6079.  Under the same diagnostic code 
a 10 percent rating is also the rating to be assigned when 
the corrected central visual acuity in one eye is 20/100 and 
is 20/40 in the other.  

In order to assign a rating in excess of 10 percent, the 
evidence must show corrected visual acuity of 20/200 or worse 
in one eye when the corrected visual acuity is 20/40 in the 
other eye.  If central visual acuity is either 20/200 or 
15/200 in one eye and 20/40 in the other, a 20 percent rating 
is warranted under Diagnostic Code 6077.  The next higher 
30 percent rating may be assigned under Diagnostic Code 6077 
where central visual acuity is 10/200 in one eye and 20/40 in 
the other or under Diagnostic Code 6074 where central visual 
acuity is 5/200 in one eye and 20/40 in the other.  
A 30 percent rating may be assigned under Diagnostic Code 
6070 when there is blindness in one eye, having only light 
perception, and central visual acuity is 20/40 in the other 
eye.  38 C.F.R. § 4.84a.  

Review of the evidence outlined above shows that prior to 
September 19, 2005, visual acuity in the veteran's right eye 
was no worse than 20/80.  As the rating schedule does not 
include an entry for 20/80, the right eye is, pursuant to 
38 C.F.R. § 4.83, to be rated as seeing at 20/100.  Under 
these circumstances, that is, the corrected central visual 
acuity in the right eye, for which compensation benefits may 
be awarded under 38 U.S.C.A. § 1151, rated as seeing at 
20/100 and with constructively normal, 20/40, corrected 
central visual acuity in the left eye, the preponderance of 
the evidence is against the assignment of a disability rating 
in excess of 10 percent prior to September 19, 2005.  

The decreased central visual acuity of the right eye 
demonstrated at the VA ophthalmology visit September 19, 
2005, supports the grant of an increased rating, to 
20 percent as of that date.  As outlined above, at that visit 
the ophthalmologist reported the corrected visual acuity in 
the right eye was 20/150+2.  As the rating schedule does not 
include an entry for 20/150, that eye is, pursuant to 
38 C.F.R. § 4.83. to be rated as seeing at 20/200.  As such, 
with the right eye rated as seeing at 20/200 and with 
constructively normal, 20/40, corrected central visual acuity 
in the left eye, a 20 percent rating may be assigned under 
Diagnostic Code 6077.  As outlined above, it would be 
necessary that visual acuity in the right eye be 10/200 or 
worse in order to qualify for the next higher 30 percent 
rating, and that has not been shown at any time during the 
appeal period.  

In summary, prior to September 19, 2005, the veteran's 
cystoid macular edema of the right eye was manifested by 
central visual acuity impairment with a corrected visual 
acuity no worse than 20/80; in the left eye, for which VA 
compensation benefits have not been granted, central visual 
acuity was 20/40 or better.  There is medical evidence that 
as of September 19, 2005, the corrected central visual acuity 
for the right eye was 20/150+2, but no worse, and as of that 
date corrected visual acuity was 20/60-2 in the left eye.  
There is no medical evidence of an increase in severity of 
visual impairment since September 19, 2005.  In view of the 
Court's holding in Hart v. Mansfield, No. 05-2424 (U.S. Vet. 
App. Nov. 19, 2007), and for the reasons discussed, the Board 
concludes that different ratings may be assigned for 
different periods and concludes that the criteria for a 
rating in excess of 10 percent for the veteran's cystoid 
macular edema of the right eye were not met prior to 
September 19, 2005.  The evidence does, however, support of 
rating of 20 percent, but no higher, as of that date.  

Special monthly compensation

Special monthly compensation is payable at a specified rate 
if the veteran, as the result of service-connected 
disability, is in need of regular aid and attendance.  Need 
for aid and attendance means helplessness or is so nearly 
helpless as to require the regular aid and attendance of 
another person.  A veteran will be considered to be in need 
of regular aid and attendance if he or she is blind or is so 
nearly blind as to have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric contraction of the visual  
field to 5 degrees or less; if the veteran is a patient in a 
nursing home because of mental or physical incapacity; or if 
the evidence establishes a factual need for aid and 
attendance or "permanently bedridden" status under the 
criteria set forth in 38 C.F.R. § 3.352(a).  38 U.S.C.A. 
§ 1114(l); 38 C.F.R. § 3.351(b).  

The following will be accorded consideration in determining 
the need for regular aid and attendance: inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of  
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his or her daily environment.  "Bedridden" will be a proper 
basis for the determination.  38 C.F.R. § 3.352(a).  

A veteran will be found to be bedridden if the condition 
actually requires that he remain in bed, but not if he 
voluntarily stays in bed or if a physician merely recommends 
bed rest.  It is not required that all of the disabling 
conditions enumerated in this paragraph be found to exist 
before a favorable rating may be made.  The particular 
personal functions that the veteran is unable to perform 
should be considered in connection with his or her condition 
as a whole.  It is only necessary that the evidence establish 
that the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him or her to be in bed.  They must be based on 
the actual requirement of personal assistance from others.  
Id.  

Although a veteran need not show all of the disabling 
conditions identified in 38 C.F.R. § 3.352(a) to establish 
entitlement to aid and attendance, the Court has held that it 
is logical to infer there is a threshold requirement that 
"at  least one of the enumerated factors be present."  
Turco v.  Brown, 9 Vet. App. 222, 224 (1996).  

Special Monthly Compensation-Housebound rate

To establish entitlement to special monthly compensation 
based on housebound status under 38 U.S.C.A. § 1114(s), the 
evidence must show that a veteran has a single service-
connected disability evaluated as 100 percent disabling and 
an additional service-connected disability or disabilities 
evaluated as 60 percent or more disabling that is (are) 
separate and distinct from the 100 percent service-connected 
disability and involve different anatomical segments or 
bodily systems; or the veteran has a single service-connected 
disability evaluated as 100 percent disabling and due solely 
to service-connected disability or disabilities, the veteran 
is permanently and substantially confined to his or her 
immediate premises.  38 C.F.R. § 3.350(i).  

At no time during the appeal period has the veteran had a 
single service-connected disability rated 100 percent 
disabling.  A single disability rated 100 percent disabling 
is a threshold requirement, and without establishment of this 
requirement, the analysis need proceed no further.  
Accordingly, as a matter of law, special monthly compensation 
at the housebound rate is not in order.  

Special Monthly Compensation-Regular Aid and Attendance.

Determinations as to the need for aid and attendance are 
factual in nature and must be based upon the actual 
requirements for personal assistance from others.  In making  
such determinations, consideration is given to such  
conditions as: the inability of the claimant to dress or  
undress himself or to keep himself ordinarily clean and  
presentable; frequent need of adjustment of any special  
prosthetic or orthopedic appliances which by reason of the  
particular disability cannot be done without assistance;  
inability of the claimant to feed himself through loss of  
coordination of upper extremities or through extreme  
weakness; inability to attend to the wants of nature; or  
incapacity, either physical or mental, which requires care or  
assistance on a regular basis to protect the claimant from  
hazards or dangers incident to his daily environment. 

It is not required that all of the disabling conditions 
enumerated be present before a favorable rating be made.  The 
particular personal functions that the claimant is unable to 
perform should be considered in connection with his condition 
as a whole.  It is only necessary that the claimant be so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  "Bedridden" constitutes a 
condition which, through its essential character, actually 
requires that individuals remain in bed.  The fact that a 
claimant has voluntarily taken to bed or that a physician has 
prescribed bed rest for a lesser or greater portion of the 
day will not suffice.  38 C.F.R. § 3.352(a).

In the present case, service connection is in effect for:  
obstructive sleep apnea, rated as 50 percent disabling; 
ventral hernia, rated as 40 percent disabling; facial scars, 
rated as 30 percent disabling; mood disorder due to head 
trauma, with mixed features, rated as 30 percent disabling; 
fractured nose with deviated septum, rated as 10 percent 
disabling; tracheotomy scar, rated as 10 percent disabling; 
residuals of fracture of the left mandible and left maxilla, 
rated as 10 percent disabling.  The veteran is also receives 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
cystoid macular edema of the right eye, rated as 10 percent 
disabling prior to September 19, 2005, and rated as 
20 percent disabling from September 19, 2005.  In addition, 
the veteran has numerous non-service-connected disabilities 
including coronary artery disease, rheumatoid arthritis, 
diabetes mellitus, neuropathy, and renal insufficiency.  

During the June 2003 VA examination, the examiner noted that 
the veteran arrived in a wheelchair, but was able to walk 
with a cane.  He required assistance getting onto the 
examining, and the examiner noted the veteran used his arms 
only minimally for support when doing this and had marked 
restriction of the shoulders.  He had scars from total knee 
replacement, and his walking ability was limited.  Because of 
his arm restriction, his ex-wife, who accompanied the veteran 
to the examination, had to help the veteran undress and dress 
at the examination.  The examiner noted that the requirement 
for assistance from the veteran's ex-wife was primarily a 
result of arthritic problems although some of the veteran's 
other problems (not specified by the examiner) were 
contributory factors.  At the July 2003 VA psychiatric 
examination, the veteran's ex-wife reported that the veteran 
found it physically painful to get up in the morning, and she 
said it would take the veteran hours to dress or undress 
himself.  She did report that the veteran could feed himself 
and toilet himself.  The veteran said he had not worked 
since 1976 and the reason he stopped working was because of 
his arthritis.  He said that it was because his knees got so 
bad.  The examiner stated the veteran was alert, responsive, 
and cooperative and said the veteran's judgment was good. 

At a VA examination for housebound status or permanent need 
for regular aid and attendance in July 2004, the veteran was 
accompanied by his ex-wife.  His complaints were rheumatoid 
arthritis and that he was housebound.  At the examination, 
the veteran's posture and general appearance were that he was 
slumped and had a slow unsteady gait with a cane.  He was 
noted to use a cane and wheelchair to get around and had a 
history of replacement of both knees and his right hip.  He 
reported he rarely fell but he had pain with walking.  He 
also reported that he was unable to get into or sit in a tub, 
and his caregiver had to shower him daily.  The veteran was 
unable to open jars or water bottles and was unable to cut 
foot with a knife.  He was able to use a fork and spoon, was 
able to shave, and was able to toilet himself.  He was unable 
to lift because of rotator cuff problems.  He was unable to 
put on shirts, socks, or shoes without assistance, but said 
he could put on pants with difficulty.  He was able to put on 
a hat.  It was also noted the veteran had occasional 
dizziness and balance problems.  The examiner said the 
veteran was able to walk across a room without the assistance 
of another person.  The veteran could reportedly only leave 
home for appointments and errands when accompanied by his 
caregiver.  The diagnoses were rheumatoid arthritis, severe; 
diabetes mellitus; neuropathy; hypertension; and proteinuria.  
The physician certified that the veteran requires the daily 
personal health care services of a skilled provider without 
which he would require hospital, nursing home, or other 
institutional care. 

Records from Banner Baywood Heart Hospital show the veteran 
was admitted in April 2006 secondary to congestive heart 
failure.  He remained there for a week, and was then 
transferred to a skilled nursing facility.  He was discharged 
in late April 2006 and at that time it was noted the veteran 
requested assistance with activities of daily living, 
including dressing.  The veteran's current functional status 
was that he was independent as to activities of daily living 
such as eating toileting, dressing, bathing, etc.  

Although the veteran receives VA compensation for cystoid 
macular edema of the right eye, for which, as discussed 
earlier, the Board has determined that an increased rating 
from 10 percent to 20 percent is in order from September 19, 
2005, the medical evidence does not demonstrate that the 
veteran has visual impairment to the extent that he is blind 
or nearly blind.  The Board further notes that although the 
veteran was sent to a skilled nursing care facility for one 
week in April 2006 following a week of hospitalization, the 
evidence does not show, nor does the veteran contend that he 
is a patient living in a nursing home.  

Although there is conflicting evidence as to whether the 
veteran is able to perform activities of daily living without 
the assistance of another person, on those occasions when 
such has been found, it has been associated with disabilities 
for which service connection is not in effect, primarily his 
severe rheumatoid arthritis.  In any event, although it has 
been reported that the veteran needs help to use a shower, 
this does not in itself indicate that he is unable to keep 
himself clean and presentable.  Further, there is no 
indication or assertion that the veteran is unable to feed 
himself or to attend to the wants of nature, and there is no 
evidence to suggest that the veteran has frequent need of 
adjustment of any special prosthetic or orthopedic appliances 
by reason of any service-connected disability.  

With respect to physical or mental incapacity, which requires 
care or assistance on a regular basis to protect the claimant  
from hazards or dangers incident to his or her daily 
environment, the veteran is limited in his ability to walk, 
but this is not due to a service-connected disability.  
Further, although the veteran has a service-connected mood 
disorder, on psychiatric examination, he has been found to be 
alert and oriented with good judgment. 

The Board acknowledges that, as a result of his service-
connected disabilities, the veteran currently experiences 
rather significant impairment.  The evidence of record does 
not, however, demonstrate that it is because of his service-
connected disabilities that he is unable to dress or undress 
himself.  Further, the evidence does not show that the 
veteran is unable to keep himself ordinarily clean and 
presentable, needs frequent adjustment of any special 
prosthetic or orthopedic appliance, is unable to feed 
himself, is unable to attend the wants or nature, or is 
unable to protect himself from the hazards of his environment 
because of his service-connected disabilities.  Finally, the 
evidence does not show, nor does the veteran contend, that 
his service-connected disabilities require that he remain in 
bed.  Consequently, special monthly compensation based on the 
need for the regular aid and attendance of another person is 
not warranted. 

TDIU earlier effective date

The RO received the veteran's VA Form 21, 8940, Veteran's 
Application for Increased Compensation Based on 
Unemployability, via fax on August 30, 2000.  In a March 2004 
rating decision, the RO awarded the veteran TDIU effective 
August 31, 2000.  The veteran disagreed with the effective 
date for the award of TDIU and that issue is now before the 
Board.  He in essence contends that the evidence shows he met 
the criteria for TDIU for the one year prior to the date of 
his claim and that an earlier effective date should be 
awarded under 38 C.F.R. § 3.200(o)(2).  

A claim for a TDIU is a claim for an increased rating.  See 
Hurd v. West, 13 Vet. App. 449 (2000) (holding that a claim 
for TDIU is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim); see also Norris v. West, 12 Vet. App. 413 
(1999).  

In general, the effective date for an increased rating will 
be the date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1).  For an 
increase in disability compensation, the effective date will 
be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
claim is received within 1 year from such date otherwise, 
date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(o)(2); see Hazan v. Gober, 10 Vet. App. 511 (1997); 
see also Servello v. Derwinski, 3 Vet. App. 196 (1992).  

In VAOPGCPREC 12-98, the VA General Counsel noted that 
38 C.F.R. § 3.400(o)(2) was added to permit payment of 
increased disability compensation retroactively to the date 
the evidence establishes the increase in the degree of 
disability had occurred.  The General Counsel said this 
section was intended to be applied in those instances where 
the date of increased disablement can be factually 
ascertained with a degree of certainty.  It was noted that 
this section was not intended to cover situations where 
disability worsened gradually and imperceptibly over an 
extended period of time.  

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16.  A finding of 
total disability is appropriate "when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation."  38 C.F.R. §§ 3.340(a)(1); 4.15 (2007).  

"Substantially gainful employment" is that employment 
"which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the veteran resides."  See 
Moore v.  Derwinski, 1 Vet. App. 356, 358 (1991).  

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non-service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2007).  

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  See 38 C.F.R. § 4.16(a).  For the purpose 
of one 60 percent disability, or one 40 percent disability in 
combination, disabilities resulting from common etiology or a 
single accident will be considered as one disability.  Id.  

At the time the veteran filed his claim for TDIU on 
August 30, 2000, his service connected disabilities were:  
(1) facial scars, rated as 30 percent disabling from 
November 1960; (2) chronic brain syndrome associated with 
trauma, rated as 30 percent disabling from November 1960 ; 
(3) ventral hernia, rated as 20 percent disabling from 
October 1990; (4) tracheotomy scar, rated as 10 percent 
disabling from October 1990; (5) fractured nose with deviated 
nasal septum, rated as 10 percent disabling from 
October 1990; and (6) residuals of fracture of the left 
mandible and left maxilla, rated as 0 percent disabling from 
November 1960.  Per the combined ratings table at 38 C.F.R. 
§ 4.25, the combined rating for those disabilities, all of 
which arose out of the same accident in service, was 
70 percent as of August 2000.  In addition, the veteran's 
cystoid macular edema of the right eye, for which 
compensation benefits had been granted under 38 U.S.C.A. 
§ 1151, was evaluated as 10 percent disabling from 
September 1994.  Given these ratings, the requirements for a 
schedular TDIU rating under 38 C.F.R. § 4.16(a) were met as 
of the date of receipt of his TDIU claim in August 2000.  

The question that must be addressed by the Board is whether 
it was factually ascertainable that the veteran was unable to 
secure or follow a substantially gainful occupation within 
the one-year period before August 30, 2000, as a result of 
his service-connected disabilities.  See 38 C.F.R. 
§§ 3.300(o)(2), 4.16(a).  

On his VA Form 21-8940, the veteran stated that all his 
service-connected disabilities prevented him from securing or 
following any substantially gainful occupation.  He reported 
that his disabilities affected his full-time employment in 
August 1976.  The veteran stated he had become too disabled 
to work in August 1976 and had last worked full time in 
August 1976.  The veteran said he had been under a doctor's 
care or had been hospitalized in the past 12 months, that is, 
in the 12 months prior to the date of his TDIU application.  
In response to questions as to dates of treatment and names 
of doctors from which he had received that treatment, the 
veteran referred to VA medical files.  

As to the veteran's statements that he became too disabled to 
work in August 1976, review of the record shows that in a 
disability examination report dated in September 1977, a 
private physician reported that the veteran, who worked as a 
corrections officer, stated that in August 1976 he had lost 
his balance and fell onto both elbows and knees and had been 
unable to work since then.  The physician noted the veteran 
had a history of rheumatoid arthritis and, at the time of 
examination in September 1977, complained of pain involving 
the neck, low back, hands, wrists, left shoulder, and right 
lower extremity.  After physical examination, the physician 
stated that the veteran had evidence of polyarticular 
rheumatoid arthritis and remained disabled.  The physician 
said the veteran's disability was primarily attributable to 
his rheumatoid arthritis but he considered the veteran's 
injury of August 1976 as a contributing factor in the 
veteran's present disability.  In a letter dated in 
January 1991, the Assistant Director for Retirement Benefits 
of the New York State and Local Retirement Systems stated 
that the veteran was a former New York State Correction 
Office and retired on accidental disability effective in 
May 1977.  

On his VA Form 21-8940, the veteran reported that the had 
completed 4 years of college and had additional training at 
IBM training school, had National Life underwriting training, 
and had a "C.L.U. degree" from Met Life, and had trained 
through New York state.  

The RO obtained the veteran's VA medical records including 
records of treatment in the one year period preceding the 
date in August 2000 that the RO received the current TDIU 
claim.  Among those records is a VA hospital summary showing 
that during VA hospitalization in June 1996, the veteran's 
principal diagnoses were renal insufficiency, new onset 
diabetes mellitus; rheumatoid arthritis for 30 years; 
coronary artery disease status post myocardial infarction in 
1978 and status post four vessel coronary bypass graft in 
1995; status post pacemaker placement; hypertension; history 
of chronic obstructive pulmonary disease, history of deep 
vein thrombosis in 1993 secondary to left total knee 
arthroplasty; and history of right knee arthroplasty.  None 
of the veteran's service-connected disabilities was included 
among the diagnoses, nor was there mention of the cystoid 
macular edema of the right eye.  VA medical records in the 
year prior to August 30, 2000, show no complaint, finding, or 
treatment of any service-connected disability or for the 
cystoid macular edema of the right eye for which compensation 
was awarded under 38 U.S.C.A. § 1151.  Rather, those records 
show treatment and evaluation concerning the veteran's 
diabetes mellitus and rheumatoid arthritis, both nonservice-
connected disabilities.  Furthermore, there is no evidence in 
the year prior to August 2000 that shows that the veteran was 
unable to secure or follow a substantially gainful occupation 
by reason of service-connected disability.  

The Board wishes to make it clear that the veteran's multiple 
service-connected disabilities undoubtedly interfered with 
his industrial capacity prior to August 31, 2000, the 
effective date of the award of TDIU.  Any such interference 
was, however, reflected in the combined 70 percent rating 
that had been in effect since October 1990.  Loss of 
industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1 
(2007).  Indeed, 38 C.F.R. § 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."; see also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  

In essence, the evidence in its entirety does not demonstrate 
that prior to August 31, 2000, the veteran was unemployable 
solely due to his service-connected disabilities with his 
cystoid macular edema of the right eye for which he has been 
awarded compensation benefits under 38 U.S.C.A. § 1151.  It 
is therefore the judgment of the Board that the preponderance 
of the evidence is against finding that the veteran's 
service-connected disabilities and his cystoid macular edema 
of the right eye rendered the veteran unemployable at any 
time in the year prior to the filing of his TDIU claim.  

Accordingly, the Board finds that the assignment of an 
effective date earlier than August 31, 2000, for the award of 
TDIU is not warranted.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990). 


ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for a heart disability is 
reopened, and the appeal is granted to that extent only.  

New and material evidence having been presented, the claim of 
entitlement to service connection for dental disability 
secondary to service-connected residuals of fractures of the 
left mandible and left maxilla is reopened, and the appeal is 
granted to that extent only.  

Entitlement to an increased rating for a mood disorder due to 
head trauma, currently rated as 30 percent disabling, is 
denied.  

Entitlement to an increased rating for facial scars, 
currently rated as 30 percent disabling, is denied.  

Entitlement to an increased rating for a tracheotomy scar, 
currently rated as 10 percent disabling, is denied.  

Entitlement to an increased rating for residuals of a 
fractured nose with deviated septum, currently rated as 10 
percent disabling, is denied.  

Entitlement to an increased rating for cystoid macular edema 
of the right eye, currently rated as 10 percent disabling, is 
denied.  

Entitlement to special monthly compensation at the housebound 
rate is denied. 

Entitlement to special monthly compensation based on the need 
for aid and attendance of another person is denied.  

Entitlement to an effective date earlier than 
August 31, 2000, for the award of TDIU is denied.  


REMAND

The claims of entitlement to service connection for a heart 
disability and entitlement to service connection for dental 
disability having been reopened, the claims must be reviewed 
on a de novo basis and adjudicated on the merits. Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  

Prior to further consideration of the claim for service 
connection for a heart disability, further development is 
required concerning the contention that the veteran's 
congestive heart failure is related to his service-connected 
sleep apnea.  It is the opinion of the Board that a VA 
medical examination and opinion would facilitate its decision 
in this case.  38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Regarding the merits of the veteran's claim for service 
connection for the residuals of dental trauma for VA 
treatment purposes, it is noted that as to each 
noncompensable service-connected dental condition, a 
determination will be made as to whether it was due to combat 
wounds or other service trauma.  38 C.F.R. § 3.381(b).  The 
significance of finding a dental condition is due to service 
trauma is that a veteran will be eligible for VA outpatient 
dental treatment, without being subject to the usual 
restrictions of a timely application and one-time treatment.  
38 C.F.R. § 17.161(c).  

As of the dates of the prior denial of VA outpatient dental 
treatment in July 1992 and March 1996, the veteran's service-
connected residuals of fracture of the left mandible and left 
maxilla were rated as noncompensable.  By virtue of the 
assignment by the RO of a compensable (10 percent) rating for 
residuals of fracture of the left mandible and left maxilla 
effective August 31, 2000, the criteria for authorization for 
any dental treatment indicated as reasonably necessary to 
maintain oral health and masticatory function were met as of 
that date, that is, August 31, 2000.  38 U.S.C.A. § 1712, 
5107 (West 2002); 38 C.F.R. § 17.161(a) (2007).  In addition, 
by virtue of the award of TDIU effective August 31, 2000, the 
criteria for authorization for any needed dental treatment 
were met as of that date, that is, August 31, 2000.  
38 U.S.C.A. § 1712, 5107 (West 2002); 38 C.F.R. § 17.161(h) 
(2007).  

Notwithstanding the veteran's current 10 percent rating for 
residuals of fracture of the left mandible and maxilla and 
the TDIU rating that is currently in effect, there may still 
be adjudication of the dental disability claim as a secondary 
service connection claim.  In order to fully develop the 
claim, it is the judgment of the Board that the veteran 
should be provided a VA dental examination with an opinion as 
to whether any current dental disability, including any 
residuals of dental treatment the veteran underwent from 
November 1996 to January 1997, were caused or chronically 
worsened by the veteran's service-connected residuals of 
fracture of the left mandible and maxilla.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Prior to the requested VA dental examination, action should 
be taken to locate and obtain service dental records to which 
the Phoenix RO referred in its March 1996 Dental Rating 
Sheet.  The Board has been unable to find those records 
either with the veteran's service medical records or 
elsewhere in the claims file.  All action to obtain the 
requested records should be documented fully in the claims 
file.  

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate action to obtain 
and associate with the claims file 
service dental records for the veteran.  
The Phoenix RO referred to those 
records in its Dental Rating Sheet 
dated in March 1996.  All action to 
obtain the requested records should be 
documented fully in the claims file. 

2.  Arrange for a VA dental examination 
of the veteran.  All indicated tests 
and studies are to be performed.  The 
claims folder must be reviewed by the 
dentist performing the examination.  If 
the veteran's service dental records 
have not been made part of the record, 
the dentist should be referred to the 
March 1996 Dental Rating Sheet.  

The dentist should provide an opinion 
as to whether it is at least as likely 
as not (50 percent probability or 
higher) that any current dental 
disability (including any residuals of 
excision of the mandibular torus in 
1997) was causally related to service 
trauma, including the automobile 
accident in June 1960.  In addition, 
the dentist should provide an opinion 
as to whether it is at least as likely 
as not (50 percent probability or 
higher) that any current dental 
disability (including any residuals of 
excision of the mandibular torus in 
1997) was caused or chronically 
worsened by the veteran's service-
connected residuals of fracture of the 
left mandible and left maxilla.  

3.  In addition, arrange for a VA 
cardiology examination of the veteran 
to determine the nature and etiology of 
any current heart disability.  All 
indicated studies should be performed.  
The claims folder must be reviewed by 
the dentist performing the examination.  
The physician should provide an opinion 
as to whether it is at least as likely 
as not (50 percent probability or 
higher) that any current heart 
disability was caused or chronically 
worsened by the veteran's service-
connected obstructive sleep apnea.  

4.  Then, after completion of any other 
development indicated by the state of the 
record, adjudicate on a de novo basis 
entitlement to service connection for a 
heart disability, to include as secondary 
to the veteran's service-connected 
obstructive sleep apnea.  In addition, 
adjudicate on a de novo basis the claim 
of entitlement to service connection for 
a dental disability for VA treatment 
purposes, to include as secondary to the 
veteran's service-connected residuals of 
fracture of the left mandible and 
maxilla.  If any benefit sought on appeal 
is denied, issue an appropriate 
supplemental statement of the case and 
provide the veteran and his 
representative the opportunity to 
respond.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


